COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Allen Flores; Shark Ventures, Inc. d/b/a Shark Shack; Bliss, Inc. d/b/a
                           Bliss Lounge; and Barfly Lounge, Inc. d/b/a Playground Patio Bar v.
                           The City of Galveston, Texas and Yaga's Entertainment, Inc. and
                           Brian Maxwell, in his Official Capacity only

Appellate case number:     01-20-00042-CV

Trial court case number: 19CV2139

Trial court:               212th District Court of Galveston County

        On March 26, 2021, Appellants filed an opposed Motion for Leave to File Post-Submission
Brief. The motion is granted.
        Appellants are permitted to file a post-submission brief of no more than 1000 words within
ten (10) days of the date of this order. Appellees, if they desire, are permitted to file a response of
no more than 1000 words within ten (10) days of the filing of appellants’ post-submission brief.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: April 1, 2021